Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-14 and 16-18 are rejected under 35 U.S.C. 103 as obvious over Dunlap et al. (CA 677852) in view of Schuette et al. (US Patent 5,912,078).
Regarding claims 13 and 17, Dunlap et al. teach a process for producing crimped, coated cellulose acetate staple fibers comprising forming cellulose acetate filament yarn comprising plurality of individual cellulose acetate filaments wherein the individual cellulose acetate filaments have an average denier per filament of not more than 15 and applying at least one spinning finish to at least a portion of the filament yarn. The process includes crimping at least a portion of the cellulose acetate filament yarn to provide a crimped filament yarn wherein the crimped filament yarn has an average crimping frequency of not more than 22 crimps per inch. The process includes cutting the crimped filament yarn to form a plurality of crimped cellulose acetate staple fibers. Dunlap et al. are silent regarding the claimed measurement in at least 5 locations of the crimped filament yarn. However, given Dunlap et al. teach a crimp frequency of 1-20 crimps per inch, it is clear the claimed average crimp frequency measured at 5 locations is encompassed by Dunlap et al. Further it would have been obvious to one of ordinary skill in the art at the time of the invention to yield a filament with the claimed average crimp frequency in order to affect fiber properties and arrive at the claimed invention. Moreover, Dunlap et al. teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed average tenacity property is necessarily inherent.
Dunlap et al. teaches at least partially coating with a spinning finish and top coat finish is within the claimed range. The spin coat and top coat finish are applied to filament yarn to form the yarn before the filament yarn is cut to provide the yarn and the claimed amount of spin coat finish and top coat finish are taught. 
Dunlap et al. are silent regarding the claimed finish and amounts. However, Schuette et al. teach ionic finish including mineral oil based finish (including as a spin coat and top coat or only as a top coat in an amount of not more than 0.5% FOY and also teaches the spinning finish in an amount of at least about 0.5% FOY or not more than about 0.4% FOY) in order to lubricate and finish textile fibers [1:29-33 and Examples]. The spinning finish and the top coat finish is applied prior to cutting the filament yarn to form the fiber, It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ionic finish as taught by Schuette et al. in Dunlap et al. in order to lubricate and finish the textile fibers and arrive at the claimed invention.
Regarding claims 14 and 16, Dunlap et al. are silent regarding the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity. Dunlap et al. teaches such a similar nonwoven web made of such similar nonwoven web made of such similar materials by such a similar process, the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity is necessarily inherent. Further, the instant specification teaches that lower crimp levels yield higher tenacities and also teaches the denier per filament of 1.8 with 8-16 crimps per inch meets the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity. Dunlap teaches denier per filament inclusive of 1.8 and crimps per inch including 8-16, therefore the filament of Dunlap et al. possesses the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity. Dunlap et al. are silent regarding the claimed single twist. However, it is well known in the art to vary twist level to affect fiber cohesion, strength as well as other properties. It would have been obvious to one of ordinary skill in the art to arrive at the claimed single twist in order to affect fiber cohesion, strength as well as other properties. Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers.
Regarding claim 18, The previous combination is relied upon as set forth above. Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teach such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Regarding claims 1-3, 7-9, 12, Dunlap et al. teach a nonwoven comprising staple fiber formed from cellulose acetate wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers are at least partially coated with at least one finish including a spin finish or top coat finish. The cellulose acetate staple fibers are 0.5 – 35 denier per filament. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Dunlap et al. are silent regarding the claimed ionic finish and amounts. However, Schuette et al. teach an ionic finish including mineral oil based finish (including as a spin coat and top coat or only as a top coat in an amount of not more than 0.5% FOY and also teaches the spinning finish in an amount of at least about 0.5% FOY or not more than about 0.4% FOY) in order to lubricate and finish textile fibers [1:29-33 and Examples]. The spinning finish and the top coat finish is applied prior to cutting the filament yarn to form the fiber, It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ionic finish as taught by Schuette et al. in Dunlap et al. in order to lubricate and finish the textile fibers and arrive at the claimed invention. The previous combination are silent regarding the claimed properties. However, given the previous combination teaches such a similar fiber made of such similar materials including cellulose acetate coated in an ionic lubricating finish, the claimed surface resistivity and average tenacity is necessarily inherent. 
Dunlap et al. are silent regarding the claimed fiber to fiber staple pad coefficient of friction, fiber to metal staple pad coefficient and the static half life. However, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and the taught amount is considered to be about 0.5%) about 1% FOY. The cellulose acetate staple fibers are present in the web in the claimed amount. The previous combination teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed static half-life and fiber to fiber staple pad coefficient of friction and fiber to metal staple pad coefficient of friction are necessarily inherent.
Dunlap et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers are at least partially coated with at least one finish. The cellulose acetate staple fibers are 0.5 – 35 denier. Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch with such similar denier with such similar materials, the claimed properties are necessarily inherent.
Regarding claims 5, The previous combination is relied upon as set forth above. Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers. The claimed crimp frequency and denier are taught by Dunlap et al. as set forth above. Dunlap et al. teach the claimed amount of finish present on the cellulose acetate staple fibers and the length of the fibers is 1.5-2.5 inches generally (or 38.1-63.5 mm).
Regarding claims 6 and 11, The previous combination is relied upon as set forth above. Dunlap et al. are silent regarding the claimed properties. However, given the previous combination teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Claims 13-14, 16-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Neal et al. (WO 93/02247).
Regarding claim 13, Neal et al. teach a process for producing crimped, coated cellulose acetate staple fibers comprising forming cellulose acetate filament yarn comprising plurality of individual cellulose acetate filaments wherein the individual cellulose acetate filaments have an average denier per filament of not more than 15 and applying at least one spinning finish to at least a portion of the filament yarn. The process includes crimping at least a portion of the cellulose acetate filament yarn to provide a crimped filament yarn wherein the crimped filament yarn has an average crimping frequency of not more than 22 crimps per inch. The process includes cutting the crimped filament yarn to form a plurality of crimped cellulose acetate staple fibers. Neal et al. are silent regarding the claimed measurement in at least 5 locations of the crimped filament yarn. However, given Neal et al. teach a crimp frequency of 11-16 crimps per inch, it is clear the claimed average crimp frequency measured at 5 locations is encompassed by Neal et al. Further it would have been obvious to one of ordinary skill in the art at the time of the invention to yield a filament with the claimed average crimp frequency in order to affect fiber properties and arrive at the claimed invention. Moreover, Neal et al. teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed average tenacity property is necessarily inherent.
Neal et al. teach wherein the fiber is at least partially coated with a spinning finish and a top-coat finish wherein the total amount of the spinning finish and the top- coat finish is within the claimed range as Neal et al. teach up to 3% and wherein at least one of the spinning finish and the top-coat finish is present within the claimed range as the top-coat finish is taught up to 3%. The spin coat and top coat finish are applied to filament yarn to form the yarn before the filament yarn is cut to provide the yarn and the claimed amount of spin coat finish and top coat finish are taught.
Regarding claims 14 and 16, Neal et al. are silent regarding the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity. Neal et al. teach such a similar nonwoven web made of such similar nonwoven web made of such similar materials by such a similar process, the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity is necessarily inherent. Further, the instant specification teaches that lower crimp levels yield higher tenacities and also teaches the denier per filament of 1.8 with 8-16 crimps per inch meets the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity. Neal teaches denier per filament inclusive of 1.8 and crimps per inch including 8-16, therefore the filament of Neal et al. possesses the claimed average fiber-to-fiber coefficient of friction under the claimed conditions, average fiber-to-metal coefficient of friction under the claimed conditions and the claimed average tenacity. Neal et al. are silent regarding the claimed single twist. However, it is well known in the art to vary twist level to affect fiber cohesion, strength as well as other properties. It would have been obvious to one of ordinary skill in the art to arrive at the claimed single twist in order to affect fiber cohesion, strength as well as other properties. Dunlap et al. teach the use of round fibers and non-round cross-sectional shaped fibers. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers.
Regarding claim 17, As set forth above, Neal et al. teaches at least partially coating with a spinning finish and top coat finish is within the claimed range. The spin coat and top coat finish are applied to filament yarn to form the yarn before the filament yarn is cut to provide the yarn and the claimed amount of spin coat finish and top coat finish are taught. 
Regarding claim 18, The previous combination is relied upon as set forth above. Neal et al. are silent regarding the claimed properties. However, given Neal et al. teach such a similar nonwoven web made of such similar materials by such a similar process, the claimed properties are necessarily inherent. 
Regarding claim 19, Neal et al. teach a process for producing crimped coated cellulose acetate staple fibers comprising forming a cellulose acetate filament yarn comprising plurality of individual cellulose acetate filaments wherein said filaments have an average denier per filament of not more than 15, crimping at least a portion of the cellulose acetate filament yarn to provide a crimped filament yarn wherein the crimped filament yarn has a crimp frequency of not more than 22 crimps per inch. Neal et al. is silent regarding the claimed measurement in at least 5 locations of the crimped filament yarn and the crimp frequency being average. However, given Neal et al. teaches a crimp frequency of 5-30 crimps per inch, it is clear the claimed average crimp frequency measured at 5 locations is encompassed by Neal et al. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to yield a filament with the claimed average crimp frequency in order to affect fiber properties as taught by Hooper and arrive at the claimed invention.
Neal et al teaches coating at least a portion of the crimped filament yarn with at least one finish comprising anti-static agent to provide a coated crimped cellulose acetate yarn. Neal et al. teaches cutting the coated crimped cellulose acetate filament yarn to form a plurality of crimped cellulose acetate staple fibers. 
Regarding claim 21, no spinning finish is applied to the filament prior to crimping. 
Regarding claim 22, the fibers have the claimed average denier per filament, the crimped filament yarn comprises a plurality of individual crimped filaments and the crimped filaments have the claimed crimping frequency. Neal et al. is silent regarding the claimed properties. However, given Neal et al. teaches such a similar staple fiber made of cellulose acetate with such similar finishes including anti-static finish and spinning finish, denier per filament and crimps per inch, the claimed properties are necessarily inherent to the fiber of Neal et al.
Neal et al. teach the fibers are round. Neal et al. is silent regarding the claimed Y-shaped fibers. However, it would have been obvious to one of ordinary skill in the art to use a round or Y-shaped fibers as the cellulose acetate staple fibers. 
Regarding claim 23, the fiber of Neal et al. is taught as having not more than about 1% FOY of the total amount of all finishes on the fiber. Neal et al. is teach the fiber being biodegradable, but is silent regarding the claimed properties. However, Neal et al. teaches such a similar fiber made of such similar materials but such a similar process with such similar sizes and crimps per inch, the claimed biodegradability and properties are necessarily present to the fiber of Neal et al.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.
Applicant argues the cited art does not teach the claimed amount of top coat and spin finish are applied prior to cutting. Regarding the product-by-process limitation and process limitation of applying the finished prior to cutting.  Per MPEP 2144.04 IV C. “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results);”. Further, even if the cited art does not disclose the claimed process limitation, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that the cited art meets the requirements of the claimed fiber, the cited art clearly meet the requirements of present claims fiber.
Regarding the amounts of the top coat and spin finish, Schuette et al. teach ionic finish including mineral oil based finish (including as a spin coat and top coat or only as a top coat in an amount of not more than 0.5% FOY and also teaches the spinning finish in an amount of at least about 0.5% FOY or not more than about 0.4% FOY) in order to lubricate and finish textile fibers [1:29-33 and Examples]. Neal et al. teach wherein the fiber is at least partially coated with a spinning finish and a top-coat finish wherein the total amount of the spinning finish and the top- coat finish is within the claimed range as Neal et al. teach up to 3% and wherein at least one of the spinning finish and the top-coat finish is present within the claimed range as the top-coat finish is taught up to 3%. The spin coat and top coat finish are applied to filament yarn to form the yarn before the filament yarn is cut to provide the yarn and the claimed amount of spin coat finish and top coat finish are taught.
Applicant is invited to amend the claims over the prior art.



	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789